DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 10/21/2021.  
Claims 1, 3, 4 and 7 have been canceled.  

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Carol Thorstad-Forsyth on 11/2/2021.
The application has been amended as follows: 
21. (Currently Amended)  A method, comprising:
receiving, by an electronic device, a request from an application to receive data generated by one or more sensors of the electronic device, the receipt of the request being by the one or more sensors, the one or more sensors being configured to provide in response to the request sensor data to another application different than the application that requested the data, and the application being in direct communication with the one or more sensors;
determining, by the electronic device, a privacy level of a plurality of different privacy levels based on heading information of the electronic device;  

determining, by the electronic device, a geographic area having (i) a center point indicative of a physical location of the electronic device and (ii) a boundary at a given distance from the center point, where the given distance is selectable based on the privacy level
selecting, by the electronic device, a location within the geographic area that is different than the physical location of the electronic device; 
modifying, by the electronic device, the data generated by the sensor to replace a physical location of the electronic device with the location selected within the geographic area; and
providing, by the electronic device, the modified data to the application so as to enable operation of the application without use of the data. 

REASONS FOR ALLOWANCE
Claims 9-16 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record continues to be Sastry et al. (US-2010/0024045).  
Regarding claims 9 and 21, Sastry teaches an electronic device (Fig. 1 [102]), comprising:
	a sensor configured to generate location data of the electronic device; (Fig. 1 [108] and Page 2 [0015])

	a processor (Page 4 [0034 & 0038) coupled to the memory and configured to:
	receive a request, from an application executable on the electronic device (Fig. 2 [210] and Page 3 [0022]), to access the location data of the electronic device; (Fig. 4 [406])
	in response to the request, determine a given privacy level of a plurality of different privacy levels (Page 3 [0026-0029] and Fig. 4 [404]) which was assigned to the electronic device based on at least two of ownership of the electronic device (Fig. 4 [401]), reputation of the application (Page 3 [0031] “user's privacy preferences including special instructions for known recipients and classes of recipients or authorized users”), heading information of the electronic device, and the physical location of the electronic device; 
	block access to the location data by the application based on the determined privacy level of the electronic device; (Page 3 [0025] i.e. current time is outside the allowed time to share location information)
	determining, by the electronic device, a geographic area (i) having a center point indicative of the physical location of the electronic device (Page 3 [0025]) and (ii) a boundary at a given distance from the center point (Page 3 [0025] i.e. granularity);
	modify the location data by replacing a physical location of the electronic device with a different location within the geographic area; (Page 3 [0028] “edit the location information based on the location granularity level”, protecting the “masked” locations of a user’s home or work see Page 3 [0026] and when providing a “Nearby Landmark”.  (Page 3 [0027]) and
i.e. requests/responses between the applications and the policy checker and Page 4 [0033])
	Sastry teaches that user settings enable larger/smaller areas of granularity are provided to an application (Page 3 [0025]) and that the user can take into account an application’s reputation when setting preferences (Page 3 [0031]), but differs from the claimed invention by not explicitly reciting determine a given privacy level of a plurality of different privacy levels which was assigned to the electronic device based on heading information of the electronic device.  
	Gossain et al. (US-8,380,194) provides a method and system for providing network access information to electronic devices that includes determining a threshold distance from the current location of a radio device, where the distance is based on the direction of travel of the radio device.  (Claim 3)  However, Gossain et al. differs from the claimed invention by not explicitly reciting that the radio device is determining the threshold distance from the current location based on the direction of travel, but rather this is occurring at a server.  
The Examiner has been unable to find “in response to the request, determine a given privacy level of a plurality of different privacy levels which was assigned to the electronic device based on heading information of the electronic device” as found in independent claims 9 and 21.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Matthew C Sams/Primary Examiner, Art Unit 2646